Case: 16-10931    Date Filed: 11/10/2016   Page: 1 of 2


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 16-10931
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 5:15-cr-00029-RH-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus


JOSE ANTHONY MERCADO-CINTRON,
                                                             Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________

                               (November 10, 2016)

Before JORDAN, ROSENBAUM, and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Richard M. Summa, appointed counsel for Jose Anthony Mercado-Cintron

in this direct criminal appeal, has moved to withdraw from further representation
              Case: 16-10931     Date Filed: 11/10/2016   Page: 2 of 2


of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Mercado-Cintron’s conviction and

sentence are AFFIRMED.




                                          2